Exhibit 10.1

EXECUTION COPY

STANDBY PURCHASE AGREEMENT

This Standby Purchase Agreement (this “Agreement”), dated as of January 29,
2010, is entered into by and between ICO Global Communications (Holdings)
Limited, a Delaware corporation (the “Company”), and Eagle River Partners, LLC
(the “Standby Purchaser”), a Washington limited liability company.

WHEREAS, the Company proposes to commence an offering to each of the holders of
its Class A common stock, $0.01 par value (the “Class A Common Stock”), and
Class B common stock, $0.01 par value (the “Class B Common Stock” and together
with the Class A Common Stock, collectively, the “Common Stock”), of record as
of the close of business on February 8, 2010 (the “Record Date”), of
non-transferable rights (the “Rights”) to subscribe for and purchase additional
shares of Class A Common Stock (the “New Shares”) at a subscription price per
share of $0.70 (the “Subscription Price”) for an aggregate offering amount of
approximately $30,000,000,00 (such offering, the “Rights Offering”);

WHEREAS, pursuant to the Rights Offering, the Company will distribute to each of
its stockholders, at no charge, one Right for each share of Common Stock held by
the stockholder as of the Record Date, and each Right will entitle the holder
thereof to purchase approximately 0.2057 of a New Share from the Company (with
fractional shares rounded up to the next whole number of New Shares and the
aggregate Subscription Price adjusted accordingly) at the Subscription Price
(the “Basic Subscription Privilege”);

WHEREAS, each holder of Rights who exercises its Basic Subscription Privilege in
full will be entitled to subscribe for, at the Subscription Price, Unsubscribed
Shares (as defined herein) to the extent that other holders of Rights do not
exercise all of their respective Basic Subscription Privileges (the
“Over-Subscription Privilege”); and

WHEREAS, in order to facilitate the Rights Offering, the Company has requested
the Standby Purchaser to agree, and the Standby Purchaser has agreed, subject to
the terms and conditions of this Agreement, that, to the extent New Shares are
not purchased by the Company’s stockholders upon the exercise of Rights pursuant
to the Basic Subscription Privilege or the Over-Subscription Privilege (the
“Unsubscribed Shares”), the Standby Purchaser shall be deemed to have exercised
its Rights immediately prior to the expiration of the Offering Period (as
defined herein) and shall purchase such New Shares from the Company at the
Subscription Price pursuant to the exercise of such Rights, subject to a maximum
total commitment (including any Rights it may exercise pursuant to its Basic
Subscription Privilege, Over-Subscription Privilege and this Agreement) of
$17,250,000.00 and subject to proration among the standby purchasers as set
forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the Company and the
Standby Purchaser, intending to be legally bound hereby, agree as follows:

Section 1. Definitions.

(a) Certain Defined Terms. The following terms used herein shall have the
meanings set forth below:

(i) “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.

(ii) “Agreement” has the meaning set forth in the preamble hereto.

(iii) “Base Prospectus” means the prospectus included with the Registration
Statement, including the documents incorporated by reference therein.

(iv) “Basic Subscription Privilege” has the meaning set forth in the recitals
hereto.

(v) “Board” means the board of directors of the Company.

(vi) “Business Day” shall mean any day that is not a Saturday, a Sunday, or a
day on which banks are required or permitted to be closed in the State of
New York.

(vii) “Class A Common Stock” has the meaning set forth in the recitals hereto.

(viii) “Class B Common Stock” has the meaning set forth in the recitals hereto.

(ix) “Closing” has the meaning set forth in Section 2(b).

(x) “Closing Date” has the meaning set forth in Section 2(b).

(xi) “Commission” means the United States Securities and Exchange Commission.

(xii) “Common Stock” has the meaning set forth in the recitals hereto.

(xiii) “Company” has the meaning set forth in the preamble hereto.

(xiv) “Company Indemnified Persons” has the meaning set forth in Section 10(b).

(xv) “DBSD” has the meaning set forth in Section 5(b).

(xvi) “DGCL” means the Delaware General Corporation Law.

(xvii) “Evaluation Date” has the meaning set forth in Section 5(g).

(xviii) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the Commission thereunder.

(xix) “Form 10-K” has the meaning set forth in Section 5(i).

 

2



--------------------------------------------------------------------------------

(xx) “ICO Global Communications” has the meaning set forth in Section 5(b).

(xxi) “Losses” has the meaning set forth in Section 10(a).

(xxii) “Material Adverse Effect” means (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement, (ii) the occurrence,
either individually or in the aggregate, of any material adverse effect on the
earnings, business, management, properties, assets, rights, operations,
condition (financial or otherwise) or prospects of the Company and of the
Subsidiaries taken as a whole, or (iii) a material impairment of the Company’s
ability to perform on a timely basis its obligations under this Agreement,
except any of the following, either alone or in combination, shall not be deemed
a Material Adverse Effect: (X) effects caused by changes or circumstances
affecting general market conditions in the U.S. economy or that are generally
applicable to the industry in which the Company operates, provided that such
effects do not adversely affect the Company in a disproportionate manner,
(Y) effects resulting from or relating to the announcement or disclosure of the
sale of Class A Common Stock in the Rights Offering or pursuant to the Standby
Purchase Commitment, or other transactions contemplated by this Agreement, or
(Z) effects caused by any event, occurrence or condition resulting from or
relating to the taking of any action in accordance with this Agreement.

(xxiii) “New Shares” shall have the meaning set forth in the recitals hereto.

(xxiv) “Offering Period” means the period of time from the date of mailing of
the Prospectus Supplement until the Rights Offering Expiration Date.

(xxv) “Other Standby Agreements” means the agreements entered into
contemporaneously herewith between the Company and other standby purchasers
pursuant to which such other standby purchasers have agreed to purchase, on
substantially the same terms and conditions as contained herein, New Shares in
an aggregate amount of $12,750,000.

(xxvi) “Over-Subscription Privilege” has the meaning set forth in the recitals
hereto.

(xxvii) “Person” means an individual, corporation, partnership, association,
joint stock company, limited liability company, joint venture, trust,
governmental entity, unincorporated organization or other legal entity.

(xxviii) “Prospectus Supplement” means the final prospectus supplement to the
Base Prospectus relating to the Rights Offering filed with the Commission,
pursuant to Rule 424 under the Securities Act, together with the Base
Prospectus, including the documents incorporated by reference therein.

(xxix) “Record Date” has the meaning set forth in the recitals hereto.

(xxx) “Registration Period” has the meaning set forth in Section 6(b)(ii).

(xxxi) “Registration Statement” means the Company’s Registration Statement on
Form S-3 (File No. 333-152100) under the Securities Act declared effective by
the Commission on July 11, 2008, pursuant to which the shares of Class A Common
Stock underlying the Rights will be registered pursuant to the Securities Act.

 

3



--------------------------------------------------------------------------------

(xxxii) “Resale Prospectus” means the final prospectus supplement to the Base
Prospectus relating to the resale of the New Shares purchased by the Standby
Purchaser and other standby purchasers in the Rights Offering and/or pursuant to
the Standby Purchase Commitment, filed with the Commission, pursuant to Rule 424
under the Securities Act, together with the Base Prospectus, including the
documents incorporated by reference therein.

(xxxiii) “Rights” has the meaning set forth in the recitals hereto.

(xxxiv) “Rights Offering” has the meaning set forth in the recitals hereto.

(xxxv) “Rights Offering Expiration Date” means the date on which the
subscription period under the Rights Offering expires, which period shall be no
longer than two months.

(xxxvi) “SEC Reports” mean all reports, forms, statements and other documents
(all amendments and supplements thereto) required to be filed with the SEC
pursuant to the Securities Act and the Exchange Act for the two years preceding
the date hereof.

(xxxvii) “Securities Act” means the Securities Act of 1933, as amended and the
rules and regulations promulgated by the Commission thereunder.

(xxxviii) “Specified Courts” has the meaning set forth in Section 11(f).

(xxxix) “Standby Indemnified Persons” has the meaning set forth in
Section 10(a).

(xl) “Standby Purchase Commitment” means the number of New Shares allocated to
the Standby Purchaser by the Company at the Subscription Price following the
close of the Offering Period pursuant to the terms of this Agreement, whether
pursuant to the Standby Purchaser’s Basic Subscription Privilege,
Over-Subscription Privilege or this Agreement.

(xli) “Standby Purchaser” has the meaning set forth in the preamble hereto.

(xlii) “Subscription Agent” has the meaning set forth in Section 6(a).

(xliii) “Subscription Price” has the meaning set forth in the recitals hereto.

(xliv) “Subsidiary” means a significant subsidiary of the Company within the
meaning set forth in Rule 1-02(w) of Regulation S-X under the Securities Act.

(xlv) “Transfer” has the meaning set forth in Section 7(a).

(xlvi) “Unsubscribed Shares” has the meaning set forth in the recitals hereto.

 

4



--------------------------------------------------------------------------------

Section 2. Standby Purchase Commitment.

(a) Standby Purchase Commitment.

(i) If and to the extent Unsubscribed Shares are not purchased by the Company’s
other stockholders pursuant to the exercise of Rights (including the Basic
Subscription Privilege and the Over-Subscription Privilege) under the Rights
Offering, the Standby Purchaser shall be deemed to have exercised such Rights
immediately prior to the expiration of the Rights Offering and shall be entitled
to and hereby agrees to purchase from the Company, and the Company hereby agrees
to sell to the Standby Purchaser, at the Subscription Price, all such remaining
New Shares, subject to a maximum total commitment (including any Rights it may
exercise pursuant to its Basic Subscription Privilege, Over-Subscription
Privilege and this Agreement) of $17,250,000.00 and subject to proration among
the Standby Purchaser and the other standby purchasers as set forth in
Section 2(a)(ii) below.

(ii) The Standby Purchaser and the Company acknowledge and agree that the
Company has entered into, or contemplates entering into, other standby purchase
agreements with certain other parties on terms substantially similar to this
Agreement, except that they provide for a different number of New Shares
committed to be purchased by the other standby purchasers. The New Shares
available for issuance to the Standby Purchaser and the other standby purchasers
shall be allocated (to the extent any allocation thereof is necessary) as nearly
as possible on a pro rata basis among the Standby Purchaser and the other
standby purchasers based upon the number of New Shares committed to be purchased
by the Standby Purchaser and the other standby purchasers. Appendix II sets
forth the names of the other standby purchasers and their maximum total
commitment amounts.

(iii) The Standby Purchaser and the Company hereby agree that it is the intent
of both parties that the Standby Purchaser, by virtue of acting hereunder, shall
not be deemed an “underwriter” within the definition of Section 2(a)(11) of the
Securities Act or deemed to be engaged in broker-dealer activity requiring
registration under Section 15 of the Exchange Act, and the Standby Purchaser and
Company shall in the fulfillment of their obligations hereunder act in
accordance with this mutual understanding.

(b) Closing. On the basis of the representations and warranties and subject to
the terms and conditions herein set forth, including the satisfaction of the
closing conditions in Section 8 of this Agreement, the closing of the purchase
and sale of the New Shares to be purchased pursuant to the Standby Purchase
Commitment (the “Closing”) shall take place at the offices of Morrison &
Foerster LLP, at 11:00 a.m., New York City time, on or before the second
Business Day after the Rights Offering Expiration Date; provided, that the
Closing may take place at such other place, time or date as shall be mutually
agreed upon by the Company and the Standby Purchaser (the date of the Closing,
the “Closing Date”).

(c) Deliveries at Closing.

(i) At the Closing, the Company shall deliver to the Standby Purchaser, a
certificate or certificates in book-entry form, registered in the name of the
Standby Purchaser, representing the number of New Shares purchased pursuant to
the Standby Purchase

 

5



--------------------------------------------------------------------------------

Commitment. The certificate or certificates for the New Shares purchased
pursuant to the Standby Purchase Commitment shall be registered in such names
and in such denominations as the Standby Purchaser may request not less than two
Business Days prior to the Closing Date in accordance with Appendix 1 attached
hereto.

(ii) At the Closing, the Standby Purchaser shall deliver to the Company, the
aggregate Subscription Price for the New Shares purchased pursuant to the
Standby Purchase Commitment, which amount shall be paid by the Standby Purchaser
to the Company in U.S. federal (same day) funds to an account designated in
writing by the Company at least two Business Days prior to the Closing Date.

Section 3. Representations and Warranties of the Standby Purchaser. The Standby
Purchaser represents and warrants to the Company, as of the date hereof and as
of the Closing Date, as follows:

(a) Organization. The Standby Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation and has the requisite power and authority to carry on
its business as it is now being conducted.

(b) Due Authorization. The Standby Purchaser has the requisite power and
authority to enter into this Agreement and to perform and consummate the
transactions contemplated hereby and the execution and delivery by the Standby
Purchaser of this Agreement, the purchase of the New Shares pursuant to the
Standby Purchase Commitment and the performance and consummation of the
transactions contemplated hereby (a) are within the power and authority of the
Standby Purchaser and (b) have been duly authorized by all necessary action of
the Standby Purchaser. This Agreement has been duly and validly executed and
delivered by the Standby Purchaser. Assuming the due authorization, execution
and delivery by the Company of this Agreement, this Agreement constitutes a
valid and binding obligation of the Standby Purchaser enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to enforcement of creditors’ rights generally, and general equitable principles
relating to the availability of remedies and the public policy underlying such
laws, and except as rights to indemnity or contribution, including but not
limited to, indemnification provisions set forth in Section 10 of this
Agreement, may be limited by federal or state securities law or the public
policy underlying such laws.

(c) No Conflicts. The execution, delivery and performance of this Agreement by
the Standby Purchaser, the purchase of the New Shares pursuant to the Standby
Purchase Commitment and the consummation by the Standby Purchaser of the other
transactions contemplated by this Agreement and the compliance by the Standby
Purchaser with the terms of this Agreement do not and will not conflict with or
do not result and will not result in any breach or violation of any of the terms
or provisions of, or do not constitute or will not constitute a default under,
do not cause or will not cause (or do not permit or will not permit) the
maturation or acceleration of any liability or obligation or the termination of
any right under, or do not result in the creation or imposition of any lien,
charge or encumbrance upon, any property or assets of the Standby Purchaser
pursuant to the terms of (i) the charter or bylaws or other applicable
organizational documents of the Standby Purchaser; (ii) any indenture, mortgage,
deed of trust,

 

6



--------------------------------------------------------------------------------

voting trust agreement, stockholders’ agreement, note agreement or other
agreement or instrument to which the Standby Purchaser is a party or by which it
is bound or to which its respective property is subject; or (iii) any statute,
judgment, decree, order, rule or regulation applicable to the Standby Purchaser
of any government, arbitrator, court, regulatory body or administrative agency
or other governmental agency or body, domestic or foreign, having jurisdiction
over the Standby Purchaser or its activities or properties, which in each case
of subclauses (i) through (iii) would materially and adversely affect the
purchase of the New Shares pursuant to the Standby Purchase Commitment by the
Standby Purchaser or materially impair the Standby Purchaser’s ability to
perform on a timely basis its obligations under this Agreement.

(d) No Consent. No authorization, approval, consent or license of any
government, governmental instrumentality or court, domestic or foreign (other
than under the Securities Act) is required for the purchase of the New Shares
pursuant to the Standby Purchase Commitment, if any, to be purchased by the
Standby Purchaser hereunder and the consummation by such Standby Purchaser of
the transactions contemplated by this Agreement.

(e) Information. Based on reliance of the disclosures set forth in the SEC
Reports, the Standby Purchaser is familiar with the business in which the
Company is engaged, and based upon its knowledge and experience in financial and
business matters, the Standby Purchaser is familiar with the investments of the
type that it is undertaking to purchase; is fully aware of the problems and
risks involved in making an investment of this type; and is capable of
evaluating the merits and risks of this investment. The Standby Purchaser has
agreed to enter into this Agreement based solely on its own assessment, analysis
and investigation.

(f) Confidentiality. The Standby Purchaser and its Affiliates acknowledge that
information about the terms of this Agreement and the existence of the
transaction contemplated hereby may be deemed material non-public information
within the meaning of the U.S. federal securities laws. As such, if and to the
extent that the Standby Purchaser or its Affiliates have received material
non-public information within the meaning of the U.S. federal securities laws,
neither the Standby Purchaser nor its Affiliates has and none of them will
purchase (other than the New Shares purchased pursuant to the Standby Purchase
Commitment) or sell any securities of the Company, in a transaction that would
violate applicable U.S. federal securities laws as a result of the Standby
Purchaser or its Affiliates having any such material non-public information,
from the date of this Agreement until after the Closing Date or the earlier
termination of the Standby Purchaser’s obligations under Section 9 of this
Agreement.

(g) Short Sales. Since being contacted by the Company, the Standby Purchaser has
not taken any action that has caused the Standby Purchaser to have, directly or
indirectly, sold or agreed to sell any shares of Common Stock, effected any
short sale, whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act) with respect to
the Common Stock, granted any other right (including, without limitation, any
put or call option) with respect to the Common Stock or with respect to any
security that includes, relates to or derived any significant part of its value
from the Common Stock.

(h) Market Stabilization. The Standby Purchaser has not taken and the Standby
Purchaser will not take, directly or indirectly, any action designed to or that
might reasonably be

 

7



--------------------------------------------------------------------------------

expected to result in stabilization or manipulation of the price of the shares
of Common Stock to facilitate the sale or resale of the New Shares purchased
pursuant to the Standby Purchase Commitment.

(i) Accredited Investor Status. The Standby Purchaser was not created for the
purpose of acquiring the New Shares and is an “accredited investor,” as that
term is as defined in Rule 501(a) of Regulation D under the Securities Act. The
Standby Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the investment in the New
Shares, and has so evaluated the merits and risks of such investment. The
Standby Purchaser is able to bear the economic risk of an investment in the
Standby Purchase Commitment and, at the present time, is able to afford a
complete loss of such investment. The Standby Purchaser understands that its
investment in the New Shares involves a significant degree of risk.

(j) Acquisition for Investment. The Standby Purchaser is acquiring the New
Shares pursuant to Standby Purchase Commitment as principal for its own account
for investment purposes only and not with a view to or for distributing or
reselling such New Shares or any part thereof, has no present intention of
distributing any of such New Shares and has no arrangement or understanding with
any other Persons regarding the distribution of such New Shares; provided,
however, that in making such representation, the Standby Purchaser does not
agree to hold the New Shares purchased pursuant to the Standby Purchase
Commitment for any minimum or specified term and reserves the right to sell,
transfer or otherwise dispose of the New Shares purchased pursuant to the
Standby Purchase Commitment at any time in accordance with federal and state
securities laws applicable to such sale, transfer or disposition.

(k) Standby Purchaser Activities. The Standby Purchaser is not a broker-dealer
and does not need to be registered as a broker-dealer.

(l) No Brokers’ Fees. The Standby Purchaser has not incurred any liability for
any finder’s or broker’s fee or agent’s commission in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

Section 4. Intentionally Deleted.

Section 5. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Standby Purchaser as follows:

(a) Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation with corporate power and authority to own or lease
its properties and conduct its business as described in the SEC Reports and the
Company is qualified to do business as a foreign corporation in each
jurisdiction in which qualification is required, except where failure to so
qualify would not have a Material Adverse Effect. Each of the Company’s
Subsidiaries is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation, with corporate power and authority to
own or lease its properties and conduct its business as currently carried out,
and is qualified to do business as a foreign corporation in each jurisdiction in
which qualification is required, except where failure to so qualify would not
have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(b) Authorized Capital Stock. As of the date hereof, the authorized capital of
the Company consists of 900,000,000 shares of Class A Common Stock, 150,000,000
shares of Class B Common Stock and 75,000,0000 shares of Preferred Stock, of
which, (i) 154,870,376 shares of Class A Common Stock are issued and
outstanding, (ii) 53,660,000 shares of Class B Common Stock are issued and
outstanding, (iii) 17,149,558 shares of Class A Common Stock are reserved for
issuance upon exercise of warrants, options and restricted stock awards granted
under the Company’s stock and incentive plans, and (iv) none of the shares of
Preferred Stock are issued and outstanding. The issued and outstanding shares of
Common Stock have been duly authorized and validly issued, are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities. With respect to
each of the Subsidiaries, to the reasonable knowledge of the Company: (x) all
the issued and outstanding shares of such Subsidiary’s capital stock have been
duly authorized, validly issued, are fully paid and nonassessable, and, except
for nominal shares held by nominees in the case of non-U.S. Subsidiaries, are
owned by the Company free and clear of all liens, encumbrances and equities and
claims, and (y) other than options to purchase approximately 3,250,000 shares
issued by DBSD North America, Inc. (“DBSD”), there are no outstanding options to
purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, shares of such Subsidiary’s capital stock or any
such options, rights, convertible securities or obligations. Without limiting
the foregoing representation, (A) all of the issued and outstanding shares of
the capital stock of ICO Global Communications (Operations) Limited (“ICO Global
Communications”) and DBSD have been duly authorized, validly issued, are fully
paid and nonassessable; (B) all of the issued and outstanding shares of the
capital stock of ICO Global Communications are owned by the Company free and
clear of all liens, encumbrances and equities and claims, and there are no
outstanding options to purchase, or any preemptive rights or other rights to
subscribe for or to purchase, any securities or obligations convertible into, or
any contracts or commitments to issue or sell, shares of ICO Global
Communications’ capital stock or any such options, rights, convertible
securities or obligations; and (C) without consideration of the bankruptcy
proceeding involving DBSD and the restructuring of DBSD in accordance with the
plan of reorganization, approximately 99.84% of the issued and outstanding
shares of DBSD are owned by the Company.

(c) Issuance, Sale and Delivery of the New Shares. The New Shares will have been
duly authorized and, when issued, delivered and paid for in the manner set forth
in this Agreement, will be validly issued, fully paid and nonassessable. No
preemptive rights or other rights to subscribe for or purchase any shares of
Class A Common Stock of the Company exist with respect to the issuance and sale
of the New Shares by the Company pursuant to this Agreement. No antidilution or
similar adjustments with respect to the Class A Common Stock of the Company or
Class B Common Stock of the Company will occur or be required as a result of the
issuance and sale of the Rights or the New Shares by the Company. No
authorization, approval, consent or license of any kind (other than under the
Securities Act) is required for the issuance of the New Shares pursuant to the
Standby Purchase Commitment, if any, by the Company as contemplated by this
Agreement.

 

9



--------------------------------------------------------------------------------

(d) Due Authorization. The Company has the requisite power and authority to
enter into this Agreement and to perform and consummate the transactions
contemplated hereby and the execution and delivery by the Company of this
Agreement and the performance and consummation of the transactions contemplated
hereby (a) are within the power and authority of the Company and (b) have been
duly authorized by all necessary action of the Company. This Agreement has been
duly and validly executed and delivered by the Company. Assuming the due
authorization, execution and delivery by the Standby Purchaser of this
Agreement, this Agreement constitutes a valid and binding obligation of the
Company enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to enforcement of creditors’
rights generally, and general equitable principles relating to the availability
of remedies and the public policy underlying such laws, and except as rights to
indemnity or contribution, including but not limited to, indemnification
provisions set forth in Section 10 of this Agreement, may be limited by federal
or state securities law or the public policy underlying such laws. The board of
directors of the Company authorized and approved a Rights Offering of the
Company up to an amount of $30,000,000.00 with the exact amount of the Rights
Offering to equal the aggregate maximum total commitments of all standby
purchasers.

(e) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the performance by the Company, or the consummation, of the
transactions contemplated by this Agreement and the compliance by the Company
with the terms of this Agreement do not and will not conflict with or do not
result and will not result in any breach or violation of any of the terms or
provisions of, or do not constitute or will not constitute a default under, do
not cause or will not cause (or do not permit or will not permit) the maturation
or acceleration of any liability or obligation or the termination of any right
under, or do not result in the creation or imposition of any lien, charge or
encumbrance upon, any property or assets of the Company pursuant to the terms of
(i) the charter or bylaws or other applicable organizational documents of the
Company or any of its Subsidiaries; (ii) any material indenture, mortgage, deed
of trust, voting trust agreement, stockholders’ agreement, note agreement or
other material agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which it is bound or to which its respective
property is subject; or (iii) any material law, statute, judgment, decree,
order, rule or regulation applicable to the Company or any of its Subsidiaries
of any government, arbitrator, court, regulatory body or administrative agency
or other governmental agency or body, domestic or foreign, having jurisdiction
over the Company or any of its Subsidiaries or its activities or properties.

(f) Reporting Company; SEC Reports; Form S-3. The Company has filed all SEC
Reports. The Company’s SEC Reports, including without limitation, all financial
statements and schedules included therein, at the time filed, or in the case of
any of the Company’s SEC Reports amended or superseded by a filing prior to the
date of this Agreement, then on the date of such amended or superseded filing,
as of the date hereof and as of the Closing Date (i) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading and (ii) complied
in all material respects with the applicable requirements of the Securities Act
and the Exchange Act. The Company’s Registration Statement was declared
effective by the Commission on July 11, 2008.

 

10



--------------------------------------------------------------------------------

(g) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 (including the
rules and regulations of the Commission adopted thereunder) which are applicable
to it as of the date of this Agreement. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
date prior to the filing date of the most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”). The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
disclosure controls and procedures (as such term is defined in Rule 13a-14(c)
and Rule 15d-14(c) under the Exchange Act), in the Company’s internal control
over financial reporting (as defined in Rule 13a-15(f) or Rule 15d-15(f) under
the Exchange Act) or, to the Company’s knowledge, in other factors that could
significantly affect the Company’s disclosure controls and procedures or
internal control over financial reporting.

(h) Registration Statement. The Registration Statement, including the documents
incorporated by reference therein, at the time it became effective (i) did not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made not misleading and (ii) complied in all material
respects with the applicable provisions of the Securities Act and the Exchange
Act.

(i) Accountants. Deloitte & Touche LLP, who expressed its opinion with respect
to the consolidated financial statements for fiscal year 2008 contained in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2008 (the
“Form 10-K”), which will be incorporated by reference into the Prospectus
Supplement, are registered independent public accountants as required by the
Securities Act and by the rules of the Public Company Accounting Oversight
Board.

(j) Interim Events. Since the filing by the Company of its Quarterly Report on
Form 10-Q on November 9, 2009, neither the Company nor any Subsidiary (i) has
entered into or is party to or is otherwise bound by any written or oral
contract, agreement, understanding, arrangement, lease, guaranty, or other
obligation or series of related obligations or transactions; (ii) is a party to,
or, directly or indirectly bound by any indenture, mortgage, deed of trust, or
other agreement or instrument relating to the borrowing of money, the guarantee
of indebtedness, or the granting of any security interest, negative pledge or
other encumbrance on the assets of the Company or such Subsidiary; or (iii) has
incurred or is subject to any liabilities or obligations, fixed or contingent,
matured or unmatured, or otherwise, which in each case of subclauses (i) through
(iii) is required to be disclosed in a SEC Report. Since the filing by the
Company of the Form 10-K, and except as otherwise disclosed in SEC Reports,
there have not been any events, changes or occurrences that, individually or in
the aggregate, have had or would reasonably be expected to have a Material
Adverse Effect.

(k) Price of Common Stock. Neither the Company nor any Subsidiary, nor, to the
Company’s knowledge, any of their respective directors, officers, Affiliates or
controlling persons, has taken, and will not take, directly or indirectly, any
action designed to cause or result in, or that has constituted or that might
reasonably be expected to constitute, the stabilization or manipulation of the
price of the shares of the Common Stock to facilitate the sale or resale of the
New Shares.

 

11



--------------------------------------------------------------------------------

(l) Non-Public Information. The Company has not disclosed to the Purchaser
information that would constitute material non-public information within the
meaning of the U.S. federal securities laws as of the Closing Date other than
the terms of this Agreement and the existence of the transaction contemplated
hereby which may be deemed material non-public information within the meaning of
the U.S. federal securities laws.

(m) Financial Statements. The audited consolidated financial statements of the
Company and the related notes and schedules thereto included in the Form 10-K
fairly present the financial position, results of operations, stockholders’
equity and cash flows of the Company and its consolidated Subsidiaries at the
dates and for the periods specified therein. Such financial statements and the
related notes and schedules thereto comply as to form in all material respects
with applicable accounting requirements and with the published rules and
regulations of the Commission with respect thereto, and have been prepared in
accordance with United States generally accepted accounting principles
consistently applied throughout the periods involved (except as otherwise noted
therein) and all adjustments necessary for a fair presentation of results for
such periods have been made.

(n) Listing Compliance. The Company is in compliance with the requirements of
the NASDAQ Global Market for continued listing of the Class A Common Stock
thereon. The Company has taken no action designed to, or likely to have the
effect of, and no event has occurred that is likely to have the effect of,
terminating the registration of the Class A Common Stock under the Exchange Act
or the listing of the Class A Common Stock on the NASDAQ Global Market. The
transactions contemplated by this Agreement will not contravene the rules and
regulations of the NASDAQ Global Market.

(o) Certain Registration Matters. Assuming the accuracy of the representations
and warranties of the Standby Purchaser contained in this Agreement, no
registration under the Securities Act or applicable state law is required for
the offer and sale of the New Shares by the Company to the Standby Purchaser
pursuant to this Agreement.

(p) No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the New Shares by any form of general
solicitation or general advertising.

(q) Acknowledgment Regarding Standby Purchaser’s Purchase of New Shares. The
Company acknowledges and agrees that the Standby Purchaser is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Standby Purchaser is not acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated thereby and any advice given by the Standby Purchaser
or any of its respective representatives or agents in connection with this
Agreement and the transactions contemplated thereby is merely incidental to the
Standby Purchaser’s purchase of the New Shares. The Company further represents
to the Standby Purchaser that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

12



--------------------------------------------------------------------------------

(r) Other Standby Agreements. No Other Standby Agreement contains any terms and
conditions that are more favorable to such other standby purchaser than those
contained in this Agreement.

(s) No Brokers’ Fees. Except for fees to be paid to Jefferies & Company, Inc. in
connection with its provision of financial advisory services in the Rights
Offering generally, the Company has not incurred any liability for any finder’s
or broker’s fee or agent’s commission in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby.

Section 6. Covenants of the Company.

(a) Until the Closing Date or the earlier termination of the Standby Purchaser’s
obligations under Section 9 of this Agreement, the Company covenants and agrees
as follows:

(i) To use commercially reasonable efforts to effectuate the Rights Offering as
soon as practicable after the date hereof;

(ii) Not to permit any securities to be included in the Prospectus Supplement
other than the Rights issued in the Rights Offering (including those pursuant to
this Agreement and the Other Standby Agreements) and the underlying shares of
Class A Common Stock;

(iii) To deliver to the Standby Purchaser and provide the Standby Purchaser a
copy of the Prospectus Supplement and to give the Standby Purchaser and its
counsel the reasonable opportunity to review and comment on the Prospectus
Supplement;

(iv) Not to materially amend any of the terms of the Rights Offering described
above, or waive any material conditions to the closing of the Rights Offering
without the prior written consent of the Standby Purchaser; provided that
without limitation, any amendment to the per share price or the subscription
period shall be deemed to be a material amendment;

(v) To cause the Prospectus Supplement, and any post-effective amendments
thereto to comply in all material respects with the requirements of the
Commission and, as of their respective dates, to not include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading;

(vi) To notify, or to cause the subscription agent for the Rights Offering (the
“Subscription Agent”) to notify the Standby Purchaser, on each Friday during the
exercise period of the Rights, or more frequently if reasonably requested by the
Standby Purchaser, of the aggregate number of Rights known by the Company or the
Subscription Agent to have been exercised pursuant to the Rights Offering as of
the close of business on the preceding Business Day or the most recent
practicable time before such request, as the case may be;

 

13



--------------------------------------------------------------------------------

(vii) Not to issue any shares of capital stock of the Company, or options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, securities convertible into or exchangeable for capital stock of the
Company, or other agreements or rights to purchase or otherwise acquire capital
stock of the Company, except for (A) shares of Common Stock issuable upon
exercise of the Company’s presently outstanding stock options, (B) new stock
options and other awards granted to employees of the Company after the date
hereof under the Company’s incentive plans as in effect as of the date hereof;
and (C) pursuant to the Rights Offering;

(viii) Not to authorize any stock split, stock dividend, stock combination or
similar transaction affecting the number of issued and outstanding shares of
Common Stock;

(ix) Not to declare or pay any dividends on its Common Stock or repurchase any
shares of Common Stock; and

(x) Not to amend, alter or enter into any other agreement in respect of any
Other Standby Agreement in such a manner that such Other Standby Agreement will
contain more favorable terms and conditions to such other standby purchaser as
contained in this Agreement unless the Company also offers to the Standby
Purchaser to amend this Agreement to include the more favorable terms.

(b) Post-Closing Covenants. The Company agrees and covenants as follows:

(i) To, within 60 days after the Closing Date, prepare and file the Resale
Prospectus;

(ii) To deliver to the Standby Purchaser a copy of the Resale Prospectus and to
give the Standby Purchaser and its counsel the reasonable opportunity to review
and comment on the Resale Prospectus;

(iii) To notify the Standby Purchaser promptly of the receipt of the comments of
the Commission, if any, and of any request by the Commission for amendments or
supplements to the Resale Prospectus or for additional information with respect
thereto and provide the Standby Purchaser with copies of all correspondence
between the Company or its representatives, on the one hand, and the Commission
or members of its staff, on the other hand, with respect to the Resale
Prospectus;

(iv) To cause the Resale Prospectus, and any post-effective amendments thereto
to comply in all material respects with the requirements of the Commission and,
as of their respective dates, to not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

(v) To use commercially reasonable efforts to promptly prepare and file with the
Commission such amendments and supplements to the Registration Statement and the
Resale Prospectus as may be necessary to keep the Registration Statement
continuously effective and in compliance with the Securities Act and usable for
resale of the New Shares purchased pursuant to the Standby Purchase Commitment
for a period from the date of filing of the Resale

 

14



--------------------------------------------------------------------------------

Prospectus until such time as there are no such New Shares remaining (including
using commercially reasonable effort to refiling such Registration Statement (or
a new registration statement) if the current Registration Statement expires);
provided that, for the avoidance of doubt, in no event shall the Company have
any obligation to keep the Registration Statement effective after such time as
all of the New Shares purchased pursuant to the Standby Purchase Commitment have
been sold pursuant to the Resale Prospectus or Rule 144 (the “Registration
Period”);

(vi) To take all action reasonably necessary to cause the New Shares purchased
pursuant to the Standby Purchase Commitment to be listed on the NASDAQ Global
Market within 15 days of their issuance;

(vii) To furnish to the Standby Purchaser such number of copies of the Resale
Prospectus, prospectus supplements and such other documents as the Standby
Purchaser may reasonably request, in order to facilitate the public sale or
other disposition of all or any of the New Shares purchased pursuant to the
Standby Purchase Commitment by the Standby Purchaser;

(viii) (a) To register, qualify or make a determination of exemption for the New
Shares purchased pursuant to the Standby Purchase Commitment under such
securities or “blue sky” laws of such jurisdictions as the Standby Purchaser
reasonably requests, (b) prepare and file in such jurisdictions such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof at all
times during the Registration Period, (c) take all such other lawful actions as
may be necessary to maintain such registrations, qualifications and exemptions
in effect at all times during the Registration Period, and (d) take all such
other lawful actions reasonably necessary or advisable to qualify the New Shares
purchased pursuant to the Standby Purchase Commitment for sale in such
jurisdictions; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (A) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify,
(B) subject itself to general taxation in any such jurisdiction or (C) file a
general consent to service of process in any such jurisdiction;

(ix) To bear all expenses in connection with the procedures in paragraphs (i)
through (vi) of this Section 6.1(b) and the preparation of the Resale Prospectus
relating to the New Shares purchased pursuant to the Standby Purchase Commitment
other than fees and expenses, if any, of underwriting discounts, brokerage fees
and commissions incurred by the Standby Purchaser, if any, in connection with
the offering of such New Shares pursuant to the Resale Prospectus; provided
however, the expenses of the Standby Purchaser payable by the Company shall be
subject to the $25,000.00 cap limit set forth in Section 11(a);

(x) As promptly as practicable after becoming aware of such event, notify the
Standby Purchaser of the occurrence of any event, as a result of which the
Resale Prospectus, as then in effect, includes an untrue statement of a material
fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and promptly prepare a supplement to the
Resale Prospectus to correct such untrue statement or omission, and deliver a
number of copies of such supplement to the Standby Purchaser as it may
reasonably request;

 

15



--------------------------------------------------------------------------------

(xi) As promptly as practicable after becoming aware of such event, notify the
Standby Purchaser of the issuance by the Commission of any stop order or other
suspension of the effectiveness of the Registration Statement and take all
lawful action to effect the withdrawal, rescission or removal of such stop order
or other suspension; provided, however, the total number of days that any such
suspension may be in effect in any 180-day period shall not exceed 30 days;

(xii) Timely provide to the Standby Purchaser earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder; and

(xiii) With a view to making available to the Standby Purchaser the benefits of
certain rules and regulations of the Commission which may permit the sale of the
New Shares purchased pursuant to the Standby Purchase Commitment to the public
without registration, the Company shall use commercially reasonable efforts to:

(A) make and keep public information available, as those terms are understood
and defined in Rule 144(c)(1) or any similar or analogous rule promulgated under
the Securities Act, at all times after the Closing Date;

(B) file with the Commission, in a timely manner, all reports and other
documents required of the Company under the Exchange Act, and if at any time the
Company is not required to file such reports, make available, upon the request
of the Standby Purchaser, such information necessary to permit sales pursuant to
Rule 144A (including the information required by Rule 144A(d)(4) and the
Securities Act); and

(C) so long as the Standby Purchaser owns any New Shares purchased pursuant to
the Standby Purchase Commitment, furnish to the Standby Purchaser forthwith upon
request: a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 under the Securities Act, and of the Exchange
Act; a copy of the most recent annual or quarterly report of the Company; and
such other reports and documents as the Standby Purchaser may reasonably request
in availing itself of any rule or regulation of the Commission allowing it to
sell any such securities without registration.

(xiv) As of the Closing Date, the Company shall or shall have disclosed all
material non-public information within the meaning of the U.S. federal
securities laws relating to the Rights Offering in SEC Reports.

Section 7. Post-Closing Covenants of Standby Purchaser and Restrictions on
Transfer. In connection with the resell of the New Shares purchased pursuant to
the Standby Purchase Commitment, the Standby Purchaser shall have the following
obligations:

(a) Post-Closing Covenants of Standby Purchaser.

(i) It shall be a condition precedent to the obligations of the Company to
register the New Shares purchased pursuant to the Standby Purchase Commitment
that the Standby Purchaser (i) shall furnish to the Company such information
regarding itself, the New Shares held by it and the intended method of
disposition of the New Shares held by it as shall be

 

16



--------------------------------------------------------------------------------

reasonably required to effect the registration of such New Shares and (ii) shall
execute such documents in connection with such registration as the Company may
reasonably request.

(ii) The Standby Purchaser agrees that, upon receipt of any notice from the
Company of the occurrence of any event of the kind described in Sections 6(b)(x)
and (xi), it shall immediately discontinue its disposition of the New Shares
purchased pursuant to the Standby Purchase Commitment until the receipt by the
Standby Purchaser of copies of the supplemented or amended Resale Prospectus
contemplated by Section 6(b)(x) which the Company shall use reasonable efforts
to deliver to the Standby Purchaser within 45 days after the occurrence of any
event of the kind described in Sections 6(b)(x) and (xi).

(b) Restrictive Legends. The Standby Purchaser understands and agrees that the
New Shares purchased pursuant to the Standby Purchase Commitment will bear a
legend substantially similar to the legend set forth below in addition to any
other legend that may be required by applicable law or by any agreement between
the Company and the Standby Purchaser. Notwithstanding anything else in this
Agreement, the legend below (or a substantially similar legend) shall be removed
upon the earlier to occur of (i) the filing of the Resale Prospectus with the
Commission, and (ii) the lapse of six months from the date of the Closing, and
the Company agrees to promptly issue a replacement stock certificate or
certificates that do not contain such legend to the Standby Purchaser upon
receipt of the original stock certificate or certificates representing the New
Shares from the Standby Purchaser:

“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. THE SHARES MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE
SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE
OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”

Section 8. Conditions Precedent.

(a) Conditions of the Standby Purchaser’s Obligations. The obligations of the
Standby Purchaser under this Agreement are subject to the performance by the
Company on and as of the Closing Date of its covenants and agreements hereunder
in all material respects, and the following additional conditions:

(i) The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date with

 

17



--------------------------------------------------------------------------------

the same force and effect as if made on and as of the Closing Date except
(a) for changes contemplated by this Agreement, (b) those representations and
warranties which address matters only as of a particular date (which shall
remain true and correct as of such date (subject to the qualifications in
clause (c) below)); and (c) where the failure of such representations and
warranties to be so true and correct (without giving effect to any limitation as
to “materiality” or “material adverse effect” set forth herein) would not
reasonably be likely to have a Material Adverse Effect;

(ii) All conditions precedent contained in this Agreement to be performed by the
Company shall have been performed and complied with in all material respects by
the Company or waived by the Standby Purchaser;

(iii) The Rights Offering relating to the Common Stock shall have been completed
by the Company in accordance with the terms and conditions set forth in the
Prospectus Supplement and allocations of New Shares shall have been made
thereunder;

(iv) The Company shall have delivered to the Standby Purchaser the New Shares
purchased pursuant to the Standby Purchase Commitment on or prior to the Closing
Date; and

(v) As of the Closing Date, none of the following events shall have occurred and
be continuing: (a) trading in the Class A Common Stock shall have been suspended
by the Commission or the NASDAQ Global Market or trading in securities generally
on the NYSE Amex Equities, New York Stock Exchange or NASDAQ Global Market shall
have been suspended or limited or minimum prices shall have been established on
any such exchange; or (b) a banking moratorium shall have been declared either
by U.S. federal or New York State authorities (collectively, a “Market Adverse
Effect”).

(b) Conditions of the Company’s Obligations. The obligations of the Company
under this Agreement are subject to the performance by the Standby Purchaser on
and as of the Closing Date of its covenants and agreements hereunder in all
material respects, and the following additional conditions:

(i) The representations and warranties of the Standby Purchaser contained in
this Agreement shall be true and correct in all material respects on and as of
the Closing Date with the same force and effect as if made on and as of the
Closing Date except (a) for changes contemplated by this Agreement, (b) those
representations and warranties which address matters only as of a particular
date (which shall remain true and correct as of such date (subject to the
qualifications in clause (c) below)); and (c) where the failure of such
representations and warranties to be so true and correct (without giving effect
to any limitation as to “materiality” or “material adverse effect” set forth
herein) would not reasonably be likely to have a material adverse effect on the
Standby Purchaser’s ability to consummate the transactions contemplated by this
Agreement;

(ii) All conditions precedent contained in this Agreement to be performed by the
Standby Purchaser shall have been performed and complied with in all material
respects by the Standby Purchaser or waived by the Company; and

 

18



--------------------------------------------------------------------------------

(iii) The Standby Purchaser shall have delivered to the Company the aggregate
Subscription Price for the New Shares purchased pursuant to the Standby Purchase
Commitment on or prior to the Closing Date.

(c) Conditions of the Obligations of the Standby Purchaser and the Company. The
obligations of the Standby Purchaser and the Company to consummate the
transactions contemplated by this Agreement are subject to the following
additional conditions:

(i) No judgment, injunction, decree or other legal restraint shall prohibit the
consummation of the Rights Offering or the transactions contemplated by this
Agreement; and

(ii) No stop order suspending the effectiveness of the Company’s Registration
Statement or any part thereof shall have been issued and no proceeding for that
purpose shall have been initiated or threatened by the Commission.

(d) In case any of the conditions specified in this Section 8 shall not be
fulfilled, this Agreement may be terminated by either party by giving notice to
the other party. Any such termination shall be without liability of the Standby
Purchaser to the Company and without liability of the Company to the Standby
Purchaser.

Section 9. Termination.

(a) Termination. This Agreement may be terminated at any time prior to the
Closing Date:

(i) by mutual written agreement of the Company and the Standby Purchaser;

(ii) by either the Company or the Standby Purchaser by written notice at any
time after April 1, 2010 if the Closing has not occurred by such time other than
because of a breach of any covenant or agreement on the part of such party set
forth in this Agreement or because any representation or warranty of such party
set forth in this Agreement shall not be true and correct; or

(iii) by the Standby Purchaser by written notice if there is Market Adverse
Effect that is not cured within 21 days after the occurrence thereof.

(b) Effect of Termination. If this Agreement is terminated by either the Company
or the Standby Purchaser pursuant to the provisions of this Section 9, this
Agreement shall forthwith become void and there shall be no further obligations
on the part of the Company or the Standby Purchaser, except for the provisions
of Sections 9, 10 and 11, which shall survive any termination of this Agreement;
provided, that nothing in this Section 9(b) shall relieve any party from
liability for any willful breach of this Agreement.

Section 10. Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Standby Purchaser, its Affiliates, and each of their respective
officers, directors, managers, partners, members, agents, representatives,
successors, assigns and employees and

 

19



--------------------------------------------------------------------------------

each other Person, if any, who controls (within the meaning of the Securities
Act) the Standby Purchaser or its Affiliates (all such Persons being hereinafter
referred to, collectively, as the “Standby Indemnified Persons”) against any
losses, claims, damages, liabilities or expenses (collectively, the “Losses”) to
which any Standby Indemnified Person may become subject, under the Securities
Act or otherwise, insofar as such Losses (or actions in respect thereof as
contemplated below) arise out of or are based upon (W) any failure by the
Company to comply with the covenants and agreements contained in this Agreement,
(X) an untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement, as amended, including the Base
Prospectus and all other documents filed as a part thereof or incorporated by
reference, or an omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, at the
time of effectiveness of the Registration Statement, (Y) an untrue statement or
alleged untrue statement of any material fact contained in the Prospectus
Supplement, Resale Prospectus, or any amendment or supplement thereto, or an
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, in the forms first
filed with the Commission pursuant to Rule 424(b) of the Securities Act, or any
amendment or supplement thereto, or (Z) any breach of a representation or
warranty or breach of or failure to perform any covenant or agreement on the
part of the Company contained in this Agreement; and the Company will promptly
reimburse the Standby Indemnified Persons for any legal and other expenses as
such expenses are reasonably incurred by the Standby Indemnified Persons in
connection with investigating, defending or preparing to defend, settling,
compromising or paying any such Losses; provided, however, that the Company will
not be liable in any such case to the extent that any such Losses arise out of
or are based upon (i) an untrue statement or alleged untrue statement or
omission or alleged omission made in the Prospectus Supplement or the Resale
Prospectus or any amendment or supplement thereto in reliance upon and in
conformity with written information furnished to the Company by the Standby
Purchaser or its Affiliates expressly for use therein, (ii) the failure of the
Standby Purchaser to perform any covenant and agreement contained in this
Agreement with respect to the sale of the New Shares purchased pursuant to the
Standby Purchase Commitment, (iii) the inaccuracy of any representation or
warranty made by the Standby Purchaser in this Agreement, (iv) any statement or
omission in any Prospectus Supplement or Resale Prospectus that is corrected in
any subsequent Prospectus Supplement or Resale Prospectus that was delivered to
the Standby Purchaser prior to the pertinent sale or sales by the Standby
Purchaser or (v) the gross negligence or willful misconduct of any Standby
Indemnified Person.

(b) Indemnification by the Purchaser. The Standby Purchaser agrees to indemnify
and hold harmless the Company, its Affiliates, and each of their respective
officers, directors, managers, partners, members, agents, representatives,
successors, assigns and employees and each other Person, if any, who controls
(within the meaning of the Securities Act) the Company or its Affiliates (all
such Persons being hereinafter referred to, collectively, as the “Company
Indemnified Persons”), against any Losses to which any Company Indemnified
Person may become subject, under the Securities Act or otherwise, insofar as
such Losses (or actions in respect thereof as contemplated below) arise out of
or are based upon (X) any breach of a representation or warranty or breach of or
failure to perform any covenant or agreement on the part of the Standby
Purchaser contained in this Agreement, (Y) any failure to comply with the
covenants and agreements contained in this Agreement with respect to the sale of
the New

 

20



--------------------------------------------------------------------------------

Shares purchased pursuant to the Standby Purchase Commitment or (Z) an untrue
statement or alleged untrue statement of any material fact contained in the
Prospectus Supplement, the Resale Prospectus, or any amendment or supplement
thereto, or an omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, in the
forms first filed with the Commission pursuant to Rule 424(b) of the Securities
Act, or any amendment or supplement thereto, in each case to the extent, but
only to the extent, that such untrue statement, alleged untrue statement,
omission or alleged omission was made in the Prospectus Supplement, the Resale
Prospectus, or any amendment or supplement thereto, in reliance upon and in
conformity with written information furnished to the Company by the Standby
Purchaser or its Affiliates expressly for use therein pursuant to
Section 7(a)(i) hereof; and the Standby Purchaser will reimburse the Company
Indemnified Person for any legal and other expense reasonably incurred by the
Company Indemnified Person in connection with investigating, defending,
settling, compromising or paying any such Losses; provided, however, that the
Standby Purchaser will not be liable in any such case to the extent that any
such Losses arise out of or are based upon (i) the failure of the Company to
perform any covenant and agreement contained in this Agreement, (ii) the
inaccuracy of any representation or warranty made by the Company in this
Agreement or (iii) the gross negligence or willful misconduct of any Company
Indemnified Person.

(c) Indemnification Procedures. Promptly after receipt by an indemnified party
under this Section 10 of notice of the threat or commencement of any action,
such indemnified party will, if a claim in respect thereof is to be made against
an indemnifying party under this Section 10, promptly notify the indemnifying
party in writing thereof, but the omission to notify the indemnifying party will
not relieve such indemnifying party from any liability that it may have to any
indemnified party for contribution or otherwise under the indemnity agreement
contained in this Section 10 to the extent such indemnifying party is not
prejudiced as a result of such failure to promptly notify. In case any such
action is brought against any indemnified party and such indemnified party seeks
or intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it may wish, jointly
with all other indemnifying parties similarly notified, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party and the indemnifying party, and the indemnified party shall
have reasonably concluded, based on the advice of counsel reasonably
satisfactory to the indemnified party, that there may be a conflict of interest
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of its election to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 10 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
such counsel in connection with the assumption of legal defenses in accordance
with the proviso to the preceding sentence (it being understood, however, that
the indemnifying party shall not be liable for the expenses of more

 

21



--------------------------------------------------------------------------------

than one separate counsel, reasonably satisfactory to such indemnifying party,
representing all of the indemnified parties who are parties to such action) or
(ii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of action, in each of which cases
the reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party. The indemnifying party shall not be liable for any
settlement of any action without its written consent. In no event shall any
indemnifying party be liable in respect of any amounts paid in settlement of any
action unless the indemnifying party shall have approved in writing the terms of
such settlement; provided, that such consent shall not be unreasonably withheld.
No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnification could have been sought hereunder by such indemnified party from
all liability on claims that are the subject matter of such proceeding.

(d) Contribution. If the indemnification provided for in this Section 10 is
required by its terms but is for any reason held to be unavailable to or
otherwise insufficient to hold harmless an indemnified party under
paragraphs (a), (b) or (c) of this Section 10 in respect to any Losses referred
to herein, then each applicable indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of any Losses
referred to herein (i) in such proportion as is appropriate to reflect the
relative fault of the Company and the Standby Purchaser in connection with the
statements or omissions or inaccuracies in the representations and warranties in
this Agreement and/or the Registration Statement, including the Base Prospectus,
the Prospectus Supplement and/or the Resale Prospectus, that resulted in such
Losses, as well as any other relevant equitable considerations. The relative
fault of the Company on the one hand and the Standby Purchaser on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact, or the omission or alleged omission
to state a material fact, or the inaccurate or the alleged inaccurate
representation and/or warranty relates to information supplied by the Company or
by the Standby Purchaser and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the Losses shall be deemed
to include, subject to the limitations set forth in paragraph (c) of this
Section 10, any legal or other fees or expenses reasonably incurred by such
party in connection with investigating or defending any action or claim. The
provisions set forth in paragraph (c) of this Section 10 with respect to the
notice of the threat or commencement of any threat or action shall apply if a
claim for contribution is to be made under this paragraph (d); provided,
however, that no additional notice shall be required with respect to any threat
or action for which notice has been given under paragraph (c) for purposes of
indemnification. The Company and the Standby Purchaser agree that it would not
be just and equitable if contribution pursuant to this Section 10 were
determined solely by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in this
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

(e) The obligations of the Company under this Section 10 shall be in addition to
any liability which the Company may otherwise have to any Standby Indemnified
Person and the

 

22



--------------------------------------------------------------------------------

obligations of the Standby Purchaser under this Section 10 shall be in addition
to any liability which the Standby Purchaser may otherwise have to any Company
Indemnified Person. The remedies provided in this Section 10 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
the parties at law or in equity.

Section 11. Miscellaneous.

(a) Fees. The Company shall pay all of its fees and expenses and the fees
expenses of Standby Purchaser associated with the Rights Offering, the Base
Prospectus, Prospectus Supplement, the Resale Prospectus, the negotiation,
preparation, execution, and delivery of this Agreement and the transactions
contemplated by this Agreement, including filing and printing fees, fees and
expenses of any subscription and information agents, the parties’ respective
counsel and accounting fees, other than fees and expenses, if any, of
underwriting discounts, brokerage fees and commissions incurred by the Standby
Purchaser, if any, in connection with the offering of such New Shares pursuant
to the Resale Prospectus; provided, however, the aggregate amount of fees and
expenses of the Standby Purchaser to be paid by the Company hereunder shall be
limited to $25,000.00.

(b) Amendments. This Agreement may not be amended, modified or changed, in whole
or in part, except by an instrument in writing signed by the Company and the
Standby Purchaser.

(c) Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed first-class registered or certified
airmail, e-mail, confirmed facsimile or nationally recognized overnight express
courier postage prepaid, and shall be deemed given when so mailed and shall be
delivered as addressed as follows:

If to the Company to:

ICO Global Communications (Holdings) Limited

11700 Plaza America Drive, Suite 1010

Reston, VA 20190

Attention: Legal Department

Facsimile: 703-964-1401

With a copy to:

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Attention: Robert Townsend, Esq.

Facsimile: 415-268-7522

 

23



--------------------------------------------------------------------------------

If to the Standby Purchaser to:

Eagle River Partners, LLC

2300 Carillon Point

Kirkland, WA 98033

Attention: Amit Mehta

Facsimile: (425) 828-8061

With a copy to:

Davis Wright Tremaine LLP

1201 Third Avenue

Seattle, WA 98101

Attention: Julie Wolff

Facsimile: 206-757-7166

(d) Successors. This Agreement shall be to the benefit of and be binding upon
the Standby Purchaser and the Company and, with respect to the provisions of
indemnification hereof, the several parties (in addition to the Standby
Purchaser and the Company) indemnified under the provisions of said Section 10,
and their respective personal representatives, successors and assigns. Nothing
in this Agreement is intended or shall be construed to give any other person any
legal or equitable right, remedy or claim under or in respect of this Agreement,
or any provisions herein contained.

(e) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which together shall
be deemed to be one and the same instrument.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
conflict of laws provisions thereof. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
located in the City and County of New York or the courts of the State of
New York in each case located in the City and County of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court, as to which such jurisdiction is non-exclusive) of
such courts in any such suit, action or proceeding. Service of any process,
summons, notice or document by mail to such party’s address set forth above
shall be effective service of process for any suit, action or other proceeding
brought in any such court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any suit, action or other proceeding in the
Specified Courts and irrevocably and unconditionally waive and agree not to
plead or claim in any such court that any such suit, action or other proceeding
brought in any such court has been brought in an inconvenient forum.

(g) Entire Agreement. This Agreement sets forth the entire agreement between the
Company and the Standby Purchaser with respect to the subject matter hereof. Any
prior agreements or understandings among the Company and the Standby Purchaser
regarding the subject matter hereof, whether written or oral, are superseded by
this Agreement.

 

24



--------------------------------------------------------------------------------

(h) No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 10 (with respect to rights to
indemnification and contribution).

[INTENTIONALLY LEFT BLANK]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the day and year first written above.

 

ICO GLOBAL COMMUNICATIONS

(HOLDINGS) LIMITED

By:  

/s/    Benjamin G. Wolff

Name:   Benjamin G. Wolff Title:   Chief Executive Officer

[signature page to the Standby Purchase Agreement]



--------------------------------------------------------------------------------

EAGLE RIVER PARTNERS, LLC By:  

/s/    Amit Mehta

Name:   Amit Mehta Title:   VP

[signature page to the Standby Purchase Agreement]